Case: 10-30978     Document: 00511529238         Page: 1     Date Filed: 07/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011
                                     No. 10-30978
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FAVIAN HERNANDEZ, also known as Fabian Hernandez, also known as
Artemio Ortiz Ramirez, also known as Isabel Munoz-Hernandez, also known as
Isabel M. Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-105-1


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Favian Hernandez pleaded guilty without the benefit of a plea agreement
to illegal reentry following previous deportation. The district court sentenced
Hernandez to 60 months of imprisonment and to a three-year term of supervised
release. Hernandez contends that the 60-month sentence imposed by the district
court was substantively unreasonable.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30978    Document: 00511529238      Page: 2   Date Filed: 07/05/2011

                                  No. 10-30978

      The 60-month sentence challenged by Hernandez was the result of an
upward variance from the Guidelines. See United States v. Brantley, 537 F.3d
347, 349 (5th Cir. 2008). Following United States v. Booker, 543 U.S. 220 (2005),
our review of sentences is for reasonableness in light of the sentencing factors
set forth in 18 U.S.C. § 3553(a). See United States v. Mares, 402 F.3d 511, 518-
19 (5th Cir. 2005). Generally, we “consider the substantive reasonableness of
the sentence imposed under an abuse-of-discretion standard.” Gall v. United
States, 552 U.S. 38, 51 (2007).       The Government argues, however, that
Hernandez did not preserve his substantive reasonableness argument because
he failed to object after the imposition of sentence. See United States v. Peltier,
505 F.3d 389, 391-92 (5th Cir. 2007). We need not decide the appropriate
standard of review because, as explained below, the sentence is reasonable under
any standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      The record indicates that the district court properly considered the
§ 3553(a) factors.     The 60-month sentence reflected the seriousness of
Hernandez’s offense, the need to promote respect for the law, the need to provide
just punishment, and the need to protect the public from future crimes. The
sentence imposed “was reasonable under the totality of the relevant statutory
factors.” Brantley, 537 F.3d at 349 (internal quotation marks and citation
omitted); see also United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.
2008). Accordingly, the judgment of the district court is AFFIRMED. See Gall,
552 U.S. at 51.




                                        2